           CASE 0:20-cv-01567-PAM-BRT Doc. 42 Filed 12/16/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


 John E. Jaunich, individually and on                     Civ. No. 20-1567 (PAM/BRT)
 behalf of all others similarly situated,

                            Plaintiff,
 v.
                                                          ORDER GRANTING
 State Farm Life Insurance Company,                       STIPULATION FOR
                                                          EXPANSION OF TIME TO
                            Defendant.                    FILE ANSWER AND TO
                                                          SERVE STATE FARM’S
                                                          INITIAL DISCLOSURE
                                                          DOCUMENTS



         This matter is before the Court on the Parties’ Stipulation for Expansion of Time to

File Answer and to Serve State Farm’s Initial Disclosure Documents (ECF Dkt. 41).

         Upon the Stipulation of the parties, IT IS THEREFORE ORDERED that the

Stipulation Expansion of Time to File Answer and to Serve State Farm’s Initial Disclosure

Documents (ECF Dkt. 41) is hereby entered.

PURSUANT TO STIPULATION, IT IS SO ORDERED.


 DATED: __________________

                                            Honorable Becky R. Thorson

                                            United States Magistrate Judge




                                               1
CORE/2063187.0049/163814898.1
